Exhibit 10.2

MUTUAL WRITTEN CONSENT TO TERMINATE PURCHASE AND SALE AGREEMENT

 

This Mutual Written Consent to Terminate Purchase and Sale Agreement (this
“Termination”) entered into this 11th day of September, 2017, is by and among
Sanchez Energy Corporation, a Delaware corporation (“SN”), SN Terminal, LLC, a
Delaware limited liability company (“Seller” and, together with SN, the “SN
Parties”), and Sanchez Midstream Partners LP (f/k/a Sanchez Production Partners
LP), a Delaware limited partnership (“Buyer”).  The above-named entities are
sometimes referred to in this Termination each as a “Party” and collectively as
the “Parties.”  

 

RECITALS

 

A.



The Parties entered into that certain Purchase and Sale Agreement dated October
6, 2016, related to the option to grant and acquire certain right, title and
interest in and to a ground lease for a tract of land located in Calhoun County,
Texas and other related matters (the “Purchase Agreement”). 

B.



Buyer and the SN Parties desire to terminate the Purchase Agreement as set forth
herein.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, pursuant to Section 10.1(a) of the Purchase Agreement,
Buyer and the SN Parties hereby agree to terminate the Purchase Agreement by
mutual written consent effective as of the date hereof.

Except for the provisions of Article X (Termination), Article XII
(Miscellaneous) and Article XIII (Interpretation) of the Purchase Agreement,
which shall remain unchanged and in full force and effect, all other rights and
obligations of the Parties under the Purchase Agreement are hereby terminated
without any liability of any Party to any other Party, provided, however,
termination of the Purchase Agreement will not affect any liability of either
Party for any breach of the Purchase Agreement prior to termination, or any
breach at any time of the provisions of Article X, Article XII and Article XIII
of the Purchase Agreement surviving termination.

This Termination may be executed in one or more counterparts (including by
facsimile or portable document format (pdf)) for the convenience of the Parties,
each of which counterparts will be deemed an original, but all of which
counterparts together will constitute one and the same agreement.

Except as expressly set forth herein, this Termination supersedes any previous
understandings or agreements among the Parties, whether oral or written, with
respect to their subject matter.  This Termination contains the entire
understanding of the Parties with respect to the subject matter hereof and
thereof.  No understanding, representation, promise or agreement, whether oral
or written, is intended to be or shall be included in or form part of this
Termination.

[Signature page follows]

 



1

--------------------------------------------------------------------------------

 

Exhibit 10.2

IN WITNESS WHEREOF, the Parties have executed and delivered this Termination as
of the date first written above.

 

 

 

 

 

 

SN:

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

By:

/s/ John Happ

 

Name: John Happ

 

Title:  Senior Vice President, Marketing & Midstream

 

 

 

 

 

 

 

SELLER:

 

 

 

SN TERMINAL, LLC

 

 

 

 

 

By:

/s/ John Happ

 

Name: John Happ

 

Title:  Senior Vice President, Marketing & Midstream

 

 

 

 

 

 

 

BUYER:

 

 

 

SANCHEZ MIDSTREAM PARTNERS LP

 

 

 

 

 

BY:

SANCHEZ MIDSTREAM PARTNERS GP LLC,

its general partner

 

 

 

 

By:

/s/ Gerald Willinger

 

Name: Gerald Willinger

 

Title:  Chief Executive Officer

 

Signature Page to Mutual Written Consent to Terminate Purchase and Sale
Agreement

--------------------------------------------------------------------------------